IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-08-00231-CR
 
In re
Calvin Vernon
 
 

Original Proceeding
 
 

MEMORANDUM  Opinion





 
            Calvin Vernon filed a petition for
writ of mandamus complaining about his 1991 conviction for attempted murder.  Vernon has not provided a proper proof of service, a certified or sworn copy of every
document that is material to his claim for relief, or a proper verification in
support of his allegations.  See Tex.
R. App. P. 9.5, 52.3, 52.7.  However, we suspend the requirements of these
rules.  Tex. R. App. P. 2.  
            Even if the petition was properly
verified and served with sworn copies of all the documents material to the
claim, we would nevertheless be compelled to deny the petition for mandamus. 
The merits of his complaint, if cognizable at all, are for an article 11.07
writ of habeas corpus in the Court of Criminal Appeals, which he asserts he has
already attempted but did not obtain relief.  See Tex. Code Crim. Proc. Ann. art 11.07
(Vernon Supp. 2007).
            Vernon’s petition for writ of mandamus
is denied.  
            Vernon’s motion for leave to file the
petition for writ of mandamus is dismissed as moot.  The petition was filed on July 3, 2008.  The Rules of Appellate Procedure were amended in 1997 to eliminate the need
for a motion for leave to file the petition.  See Tex. R. App. P. 52, Notes and Comments.
            Vernon’s motion to proceed without the
advance payment of cost is also dismissed as moot.  As a criminal proceeding,
no filing fees are charged.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Petition
denied
Motions
dismissed
Opinion
delivered and filed July 16, 2008
Do
not publish 
[OT06]